29 F.3d 645
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SPECTRA-PHYSICS, INC. and Spectra-Physics Scanning Systems,Inc., Plaintiffs-Appellants,v.SYMBOL TECHNOLOGIES, INC., Defendant-Appellee.
No. 93-1134.
United States Court of Appeals, Federal Circuit.
June 17, 1994.

Before RICH, MAYER, and SCHALL, Circuit Judges.
ORDER
RICH, Circuit Judge.


1
Spectra-Physics, Inc. and Spectra-Physics Scanning Systems, Inc.  (Spectra) appeal the Order of the U.S. District Court for the District of Oregon, Civil No. 90-6409-HO (October 16, 1992), denying Spectra's Motion to Enforce Settlement.  The district court denied Spectra's motion because it found that Spectra and Symbol Technologies (Symbol) never reached a binding settlement agreement.  Spectra contends on appeal that the agreement that it alleges it entered into with Symbol confers on Spectra a right to avoid trial, and therefore the district court's Order refusing to enforce this agreement falls within the collateral order exception to the final judgment rule, thus giving this court jurisdiction to review the district court's denial of Spectra's motion.  In view of the Supreme Court's recent decision in Desktop Direct, Inc. v. Digital Equipment Corp., No. 93-405, 1994 U.S. LEXIS 4273 (June 6, 1994), holding that "a refusal to enforce a settlement agreement claimed to shelter a party from suit altogether does not supply the basis for immediate appeal under [28 U.S.C.] Sec. 1291," id. at * 39, Spectra's position is unfounded.  Accordingly,


2
IT IS ORDERED THAT:  Spectra's appeal is dismissed.